¶ 1 Department I of the Court, composed of Chief Justice Fairhurst and Justices Johnson, Owens, Wiggins and Gordon McCloud (Justice González sat for Justice Wiggins), considered at its October 30, 2018, Motion Calendar whether review should be granted pursuant to RAP 13.4(b) and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the petition for review is denied. The Respondent's "MOTION TO STRIKE IMPROPER PORTIONS OF PETITION FOR REVIEW" is granted.
For the Court
/s/ Fairhurst, C.J.
CHIEF JUSTICE